Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered August 16, 1979, convicting him of manslaughter in the second degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of 10 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of three years. As so modified, judgment affirmed (see People v Fooks, 21 NY2d 338; People v Colon, 11 AD2d 370). The sentence was excessive to the extent indicated. Weinstein, J. P., O’Connor and Boyers, JJ., concur.